Exhibit 99.1 BreitBurn Energy Partners L.P. Reports Third Quarter Results Key Metrics Continue To Exceed Expectations LOS ANGELES, November 4, 2010 BreitBurn Energy Partners L.P. (the "Partnership") (NASDAQ:BBEP) today announced financial and operating results for its third quarter of 2010. Key Highlights - The Partnership continues to perform well both operationally and financially, delivering another quarter of solid results. Adjusted EBITDA and production are trending above the high end of guidance. - Production increased 4.7% from the prior quarter to 1,741 MBoe while lease operating expenses declined approximately 7.2% from the prior quarter to $16.54 per Boe. - On October 6, 2010, the Partnership completed a private offering of $305 million in aggregate principal amount of 8.625% Senior Notes due 2020.The Partnership received net proceeds of approximately $291.4 million, which were primarily used to reduce borrowings under its bank credit facility.As of September 30, 2010, the Partnership had $516 million outstanding under the facility.As of October 31, 2010, the Partnership had $220 million outstanding under the facility and $439 million in borrowing capacity. - On October 29, 2010, the Partnership announced an increased cash distribution for the third quarter of 2010 at the rate of $0.39 per unit, or $1.56 on an annualized basis, to be paid on November 12, 2010 to the record holders of common units at the close of business on November 9, 2010. - The Partnership continues to layer in commodity price protection and has added new 2011 through 2014 hedges covering 3.6 million MMBtu of natural gas and approximately 1.8 million Bbls of oil at attractive prices. Management Commentary Hal Washburn, CEO, said, “The Partnership had a strong third quarter with Adjusted EBITDA coming in at $60.0 million, up 6% from the prior quarter, and production totaling 1.7 MMBoe, up almost 5% from the prior quarter.Year-to-date, the Partnership has demonstrated its commitment to delivering on its stated goals by continuing to meet or exceed expectations for key financial and operating metrics. The Board has approved an increase in distributions for the third quarter from an annual rate of $1.53 per unit to $1.56 per unit.In October, we completed our first Senior Notes offering, raising net proceeds of approximately $291.4 million which further reduced our reliance on our revolving credit facility.Our price protection portfolio continues to play a vital role in the predictability of our cash flows and we will continue to opportunistically add hedges going forward.” Third Quarter 2010 Operating and Financial Results Compared to Second Quarter 2010 - Total production increased from 1,663 MBoe in the second quarter of 2010 to 1,741 MBoe in the third quarter of 2010.Average daily production increased from 18,270 Boe/day in the second quarter of 2010 to 18,927 Boe/day in the third quarter of 2010. o Oil and NGL production was 827 MBoe compared to 812 MBoe. o Natural gas production was 5,486 MMcf compared to 5,106 MMcf. - Lease operating expenses per Boe, which include district expenses and processing fees and exclude production/property taxes and transportation costs, decreased to $16.54 per Boe in the third quarter of 2010 from $17.82 per Boe in the second quarter of 2010. - General and administrative expenses, excluding non-cash unit-based compensation, were $7.2 million, or $4.13 per Boe, in the third quarter of 2010 compared to $5.0 million, or $3.01 per Boe, in the second quarter of 2010. - Adjusted EBITDA, a non-GAAP measure, was $60.0 million in the third quarter, up from $56.7 million in the second quarter of 2010. - Oil and natural gas sales revenues, including realized gains and losses on commodity derivative instruments, were $99.6 million in the third quarter of 2010, down from $100.5 million in the second quarter of 2010. - Realized gains from commodity derivative instruments were $22.6 million in the third quarter of 2010 compared to $18.4 million in the second quarter of 2010. - WTI crude oil spot prices averaged $76.06 per barrel and NYMEX natural gas prices averaged $4.24 per Mcf in the third quarter of 2010 compared to $77.82 per barrel and $4.35 per Mcf, respectively, in the second quarter of 2010. - Realized crude oil and natural gas prices averaged $76.14 per Boe and $7.55 per Mcf, respectively, in the third quarter of 2010 compared to $69.99 per Boe and $7.70 per Mcf, respectively, in the second quarter of 2010. - Net loss, including the effect of unrealized gains on commodity derivative instruments, was $5.7 million, or $0.11 per diluted limited partner unit, in the third quarter of 2010 compared to net income of $53.6 million, or $0.94 per diluted limited partner unit, in the second quarter of 2010. - Capital expenditures totaled $25.6 million in the third quarter of 2010 compared to $20.9 million in the second quarter of 2010. Impact of Derivative Instruments The Partnership uses commodity and interest rate derivative instruments to mitigate the risks associated with commodity price volatility and changing interest rates and to help maintain cash flows for operating activities, acquisitions, capital expenditures, and distributions. The Partnership does not enter into derivative instruments for speculative trading purposes. Non-cash gains or losses do not affect Adjusted EBITDA, cash flow from operations or the Partnership’s ability to pay cash distributions. Realized gains from commodity derivative instruments were $22.6 million during the third quarter of 2010.Realized losses from interest rate derivative instruments were $2.9 million.Non-cash unrealized losses from commodity derivative instruments were $30.5 million and non-cash unrealized gains from interest rate derivative instruments were $1.3 million for the period. Production, Income Statement and Realized Price Information The following table presents production, selected income statement and realized price information for the three months ended September 30, 2010 and 2009 and the three months ended June 30, 2010: Three Months Ended September 30, June 30, September 30, Thousands of dollars, except as indicated Oil, natural gas and NGL sales (a) $ $ $ Realized gains on commodity derivative instruments Unrealized gains (losses) on commodity derivative instruments ) ) Other revenues, net Total revenues $ $ $ Lease operating expenses and processing fees $ $ $ Production and property taxes Total lease operating expenses $ $ $ Transportation expenses Purchases 90 74 18 Change in inventory ) ) Total operating costs $ $ $ Lease operating expenses pre taxes per Boe (b) $ $ $ Production and property taxes per Boe Total lease operating expenses per Boe General and administrative expenses excluding unit-based compensation $ $ $ Net income (loss) $ ) $ $ ) Net income (loss) per diluted limited partnership unit $ ) $ $ ) Total production (MBoe) Oil and NGL (MBoe) Natural gas (MMcf) Average daily production (Boe/d) Sales volumes (MBoe) Average realized sales price (per Boe) (c) (d) $ $ $ Oil and NGL (per Boe) (c) (d) Natural gas (per Mcf) (c) (a) Q3 2010, Q2 2010 and Q3 2009 include approximately $124, $123 and $258, respectively, of amortization of an intangible asset related to crude oil sales contracts. (b) Includes lease operating expenses, district expenses and processing fees. Q3 2009 excludes amortization of intangible asset related to the Quicksilver Acquisition. (c) Includes realized gains on commodity derivative instruments. (d) Excludes amortization of intangible asset related to crude oil sales contracts. Includes crude oil purchases. Non-GAAP Financial Measures This press release, the financial tables and other supplemental information, including the reconciliations of certain non-generally accepted accounting principles ("non-GAAP") measures to their nearest comparable generally accepted accounting principles ("GAAP") measures, may be used periodically by management when discussing the Partnership's financial results with investors and analysts and they are also available on the Partnership's website under the Investor Relations tab. Among the non-GAAP financial measures used is “Adjusted EBITDA.”This non-GAAP financial measure should not be considered as an alternative to GAAP measures, such as net income, operating income, cash flow from operating activities or any other GAAP measure of liquidity or financial performance. Adjusted EBITDA is presented as management believes it provides additional information relative to the performance of the Partnership's business, such as our ability to meet our debt covenant compliance tests. This non-GAAP financial measure may not be comparable to similarly titled measures of other publicly traded partnerships or limited liability companies because all companies may not calculate Adjusted EBITDA in the same manner. Adjusted EBITDA The following table presents a reconciliation of net income or loss and net cash flows from operating activities, our most directly comparable GAAP financial performance and liquidity measures, to Adjusted EBITDA for each of the periods indicated. Three Months Ended September 30, June 30, September 30, Thousands of dollars Reconciliation of net income (loss) to Adjusted EBITDA: Net income (loss) attributable to the partnership $ ) $ $ ) Unrealized (gains) losses on commodity derivative instruments ) Depletion, depreciation and amortization expense Interest expense and other financing costs (a) Unrealized (gains) losses on interest rate derivatives ) ) (Gain) loss on sale of assets ) Income taxes ) ) Amortization of intangibles Unit-based compensation expense (b) Adjusted EBITDA $ $ $ Three Months Ended September 30, June 30, September 30, Thousands of dollars Reconciliation of net cash flows from operating activities to Adjusted EBITDA: Net cash from operating activities $ $ $ Increase (decrease) in assets net of liabilities relating to operating activities ) ) Interest expense (a) (c) Income from equity affiliates, net 9 ) ) Incentive compensation expense (d) Incentive compensation paid 11 - 7 Income taxes ) ) Non-controlling interest ) ) ) Adjusted EBITDA $ $ $ (a) Includes realized gains/losses on interest rate derivatives. (b) Represents non-cash long term unit-based incentive compensation expense. (c) Excludes debt amortization. (d) Represents cash-based incentive compensation plan expense. Hedge Portfolio Summary The table below summarizes the Partnership’s commodity derivative hedge portfolio as of November 4, 2010. Year Gas Positions: Fixed price swaps: Hedged volume (MMBtu/d) - Average price ($/MMBtu) $ $
